Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 1 of 19




                                   Exhibit 10
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 2 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 3 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 4 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 5 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 6 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 7 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 8 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 9 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 10 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 11 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 12 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 13 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 14 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 15 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 16 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 17 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 18 of 19
Case 20-10343-LSS   Doc 3265-11   Filed 05/06/21   Page 19 of 19
